

Exhibit 10.1


Description of Board Fees


Directors receive $1,500 for each Board meeting attended, $1,500 for each
committee meeting attended not on the same day as a Board meeting, $600 for each
board meeting of the Company’s subsidiary, Finance Maryland, LLC attended, and
$250 for each meeting of First Mariner Bank’s Loan Committee attended,
consisting of one outside director. The members of the Audit Committee receive
$2,500 for each Audit Committee attended. Directors also receive a yearly grant
of stock options to purchase 500 shares of common stock and are granted stock
options to purchase 100 shares of common stock for each committee meeting they
attend.




